         Case 2:20-cv-03696-MMB Document 17 Filed 09/30/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PHILIP LAWRENCE MORIARTY                            CIVIL ACTION

         v.                                          NO. 20-3696

 ZEFF LAW FIRM LLC,
 GREGG L. ZEFF, ESQ.

                                        MEMORANDUM

Baylson, J.                                                                   September 30, 2020


I.     Introduction

       Zeff Law Firm LLC and Gregg L. Zeff (collectively, “Defendants”) have already removed

the present litigation from state court in Philadelphia, and now they seek to transfer the venue.

This motion to transfer venue (“Motion”) stems from a two-tiered legal malpractice claim:

Plaintiff Moriarty alleges that Defendants committed legal malpractice by failing to prosecute a

separate legal malpractice claim against his defense attorney for actions during Plaintiff’s criminal

defense and parole hearings. The question in front of this Court is which alleged malpractice

should determine venue: Defendants’ actions in the Eastern District or Plaintiff’s former defense

attorney’s in the Middle District of Pennsylvania.

       Because the relevant conduct and claim are Defendants’ actions in allegedly mishandling

Plaintiff’s now-expired prior claim — and because that conduct did not occur in the Middle District

of Pennsylvania — the Court will DENY Defendants’ motion to transfer venue.




                                                                                                   1
         Case 2:20-cv-03696-MMB Document 17 Filed 09/30/20 Page 2 of 7




       Additionally, Plaintiff requests leave to file a motion for sanctions against Defendants in

response to the present motion. The Court finds no indicia that Defendants’ Motion is frivolous

or abusive and will DENY Plaintiff’s request.

II.    Factual and Procedural History

       In 2014, Plaintiff Moriarty pleaded guilty to recklessly endangering another person and

resisting arrest. Compl. at ¶ 5. On March 5, 2016, the Commonwealth charged him with other

assault-related crimes in Adams County (the “2016 charges”), which would have constituted a

violation of his parole. Id. at ¶¶ 6, 7. On recommendation of the Adams County Public Defenders,

the court appointed Eric Weisbrod to represent Plaintiff in his criminal charges and parole

revocation hearings.     Id. at ¶¶ 10, 11.      Weisbrod’s law offices are in Franklin County,

Pennsylvania. Decl. of E. Weisbrod, ECF 7-2.

       Weisbrod advised Plaintiff to participate in a parole revocation hearing in April 2016.

Compl. at ¶¶ 14, 15. Based exclusively on the pendency of the 2016 charges, the court revoked

Plaintiff’s parole and imprisoned him. Id. at ¶¶ 16, 21.

       In December 2016, however, a jury acquitted Plaintiff of all 2016 charges. Id. at ¶ 22.

Plaintiff quickly filed a pro se Post Conviction Relief Act petition regarding his parole revocation,

based on ineffective assistance of counsel Weisbrod. Id. at ¶ 23. Plaintiff argued that Weisbrod’s

representation was deficient in his advice regarding participation in the parole revocation hearing,

including refusing to defer the hearing until after his trial. Id. at ¶¶ 14, 15, 23. The Superior Court

of Pennsylvania granted Plaintiff’s petition and released him from detention in March 2018, after

nearly two years of detention. Id. at ¶¶ 24, 25.



                                                                                                     2
         Case 2:20-cv-03696-MMB Document 17 Filed 09/30/20 Page 3 of 7




       On April 13, 2018, Plaintiff retained Defendants to represent him in a legal malpractice

claim against Weisbrod (the “Weisbrod claim”). Id. at ¶ 30. One or both Defendants regularly

conduct business in Philadelphia and operate an office in Philadelphia. Id. at ¶¶ 2–4.

       During their attorney-client relationship, Defendants failed to return Plaintiff’s phone calls

or to meet with him. Id. at ¶ 33. Furthermore, throughout the relationship, Defendants did not file

a malpractice suit against Weisbrod or attempt to toll the statute of limitations on the Weisbrod

claim. Id. at ¶ 35. Instead, on June 5, 2019, Defendants sent an email and a letter to Plaintiff to

terminate their relationship. Id. at ¶ 34. 1 In that communication, Defendants’ told Plaintiff that

the statute of limitations for the Weisbrod claim would not run out until March 8, 2020. Id.

Plaintiff relied on this representation. Id. Despite this advice, however, the statute of limitations

for Plaintiff’s claim elapsed on December 19, 2018 — during the attorney-client relationship

between Plaintiff and Defendants. Id. at ¶ 31.

       Plaintiff initially sued Defendants in the Philadelphia County Court of Common Pleas on

June 30, 2020. ECF 1-2. Defendants removed the case to the Eastern District of Pennsylvania

based on diversity jurisdiction. ECF 1. Defendants then moved for a transfer of venue to the

Middle District of Pennsylvania on August 10, 2020. ECF 3. Plaintiff responded August 24, 2020

and, in the response brief, requested leave to file a motion for sanctions. ECF 7. Defendants

replied August 28, 2020. ECF 8.




1
  The Complaint, ECF 1-2, contains two paragraphs numbered 33. “¶ 34” refers to the second of
these, as there is none numbered 34. The paragraph references used here are otherwise consistent
with those in the Complaint.
                                                                                               3
         Case 2:20-cv-03696-MMB Document 17 Filed 09/30/20 Page 4 of 7




III.   Legal Standard for Motion to Transfer Venue

       28 U.S.C. § 1404(a) permits a district court to “transfer any civil action to any other district

. . . where it might have been brought,” based on “the convenience of parties and witnesses” and

“the interest of justice.” “Analysis of a transfer request requires a two-step inquiry: first, the Court

must determine that Defendants’ proposed venue is proper, and, second, the Court must determine

if the interests of justice would be better served by a transfer to the alternative forum.” Harper v.

Sky King Fireworks, Inc., Civ. Act. No. 20-2031, 2020 WL 4039060, at *12 (E.D. Pa. July 16,

2020) (Joyner, J.) (citing Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995)). If the

transferee venue would not be proper, § 1404(a) would not apply and there is no need for the Court

to reach the second question. See Jumara, 55 F.3d at 878 (§ 1404(a) applies only “where both the

original and the requested venue are proper.”).

IV.    Defendants’ Motion to Transfer Venue

       Defendants request that the Court transfer the current proceedings to the Middle District of

Pennsylvania under 28 U.S.C. § 1404(a). Defendants here contend that the Middle District is

proper under 28 U.S.C. § 1391(b)(2) — “a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred.” In support, Defendants indicate that the events of

the elapsed malpractice claim — Weisbrod’s provision of legal services from his office and the

location of the trial and parole revocation — occurred the Middle District. Defs.’ Memo. in

support of Motion at 7. “Should the Zeff Law Firm ha[ve] commenced an action for legal

malpractice against Eric J. Weisbrod, Esquire, that action would have been commenced . . . within

the Middle District.” Id. at 4.



                                                                                                      4
         Case 2:20-cv-03696-MMB Document 17 Filed 09/30/20 Page 5 of 7




       Plaintiff, on the other hand, argues that the events in question are those stemming from

Defendants’ legal practice, which have no connection to the Middle District. Opp. to Motion at

5–6 (Defendants’ representation occurred only in Philadelphia and/or New Jersey).

       The question in front of the Court which event “giv[es] rise to the claim” for the purposes

of § 1391(b)(2). In a legal malpractice suit, the relevant events for determining venue are those of

the defendant-counsel’s representation, not those underlying the claim that defendant-counsel

allegedly mismanaged.

       Lay v. Bumpass addressed this issue. No. 3:11-cv-1543, 2012 WL 3260425 (M.D. Pa.

Aug. 8, 2012). As here, Lay addressed proper venue under § 1391(b)(2) for a malpractice claim

against an attorney for failure to timely prosecute a separate tort claim. Id. at *1. The court

concluded that the relevant “events or omissions” occurred where the defendant-attorney was

practicing law when he allowed the plaintiff’s claim to elapse. Id. at *3.

       In Lay, the plaintiffs had sued an Arkansas attorney in Pennsylvania because defendant-

counsel had mismanaged a legal claim and permitted it to elapse. Id. When the plaintiffs

eventually tried to bring suit based on the underlying claim in Pennsylvania (with new counsel),

the court dismissed it based on the relevant statute of limitations. Id. They then sued defendant-

counsel in the Middle District of Pennsylvania for that malpractice. Id.

       The court ruled that venue was not proper in the Middle District of Pennsylvania (from

which defendant-counsel had never provided his services) but was proper in Arkansas (from which

he provided legal services while permitting the underlying claim to elapse). Id. at *3. “[V]enue

in a legal malpractice action is not premised upon the injury incurred in the underlying tort.” Id.

at *2 (citing Coleman v. Gurwin, 443 Mich. 59, 65–66 (1993)). “[A] legal malpractice claim is
                                                                                                  5
         Case 2:20-cv-03696-MMB Document 17 Filed 09/30/20 Page 6 of 7




triggered by the occurrence of the breach of duty, and not the underlying claim.” Id. (citing

Knopick v. Connelly, 639 F.3d 600, 607 (3d Cir. 2011)).

       This Court agrees with the reasoning in Lay. The determinative “events or omissions”

relevant to proper venue in a legal malpractice suit under § 1391(b)(2) are those of the defendant-

attorney in providing the allegedly deficient legal services, not those of the underlying claim. In

this matter, the Weisbrod claim is only the underlying claim, and those events are not relevant to

determining venue. Plaintiff’s argument therefore prevails — Defendants provided no services

related in the Middle District of Pennsylvania. Instead, the allegedly deficient legal services —

the “breach of duty” giving rise to the present claim — all occurred in either the Eastern District

or New Jersey. The location of Weisbrod’s office and his records regarding Weisbrod claims is

not relevant under Lay. 2

       The Middle District of Pennsylvania would not be a proper venue under § 1391(b)(2), and

§ 1404(a) does not permit this Court to transfer the present case there. The Court will accordingly

DENY Defendants’ motion to transfer venue.

V.     Plaintiff’s Request for Leave to Seek Rule 11 Sanctions

       In his response brief, Plaintiff requests that the Court grant leave to file a motion for

Rule 11 sanctions against Defendants for their motion to transfer venue. Plaintiff argues that

Defendants’ arguments are “disingenuous[],” “absurd[]” and “nothing more than a stalling tactic.”

The Court disagrees. While Defendants’ arguments did not ultimately convince the Court, it finds



2
 Nor is Defendants’ statement that they would have brought the Weisbrod claims suit in the
Middle District. “A proper determination of venue depends upon the location of the alleged
malpractice and not the location of the underlying suit’s venue.” Lay, 2012 WL 3260425, at *3.
                                                                                              6
            Case 2:20-cv-03696-MMB Document 17 Filed 09/30/20 Page 7 of 7




no indication that they were “frivolous or abusive” or merit Rule 11 sanctions. See Thomas v.

Shaw, 632 F. App’x 716, 720 (3d Cir. 2015). The Court will DENY Plaintiff’s request.

VI.       Conclusion

          For the foregoing reasons, Defendants’ motion to transfer venue to the Middle District of

Pennsylvania is DENIED and Plaintiff’s request for leave to request sanctions is DENIED. An

appropriate order follows.
O:\CIVIL 20\20-3696 Moriarity v Zeff Law Firm\20cv3696 Memo re Motion to Transfer.docx




                                                                                                 7
